DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 2-14, 16-17 and 19-20 are objected to because of the following informalities:  
Claims 2-14 and 19-20 recites the limitation “The invention” in the preamble which should be recited to --The system-- for proper antecedent basis.  
Claims 16-17 recites the limitation “The invention” in the preamble which should be recited to --The radiant heat exchange system-- for proper antecedent basis.
Claims 3 and 5-7 recites the limitation “the fluid” in line1 which should be recited to --the chilled fluid-- for proper antecedent basis.  
Claim 14 recites the limitation “the radiant area” in line1 which should be recited to --a radiant area-- for proper antecedent basis.
The common sign in line 6 of claim 15 should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the plurality of adjoined waterproof channels”.
Claim 18 recites the limitation “the heater” in line 11 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a heating layer” or something else. For examination purposes, the limitation has been interpreted as “the heating layer”.
Claim 19 recites the limitation “the heater” in line 1 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a heating layer” or something else. For examination purposes, the limitation has been interpreted as “the heating layer”.
Claims 2-14 and 20 are rejected by the virtual dependency of claims 1 and 18.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an actuator configured to turn on the pump…” of claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “configured to turn the pump on and to turn heater on” is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the turn on function. The use of the term "an actuator" is not adequate structure for performing the turn on function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (8,122,944) in view of Reynolds (2,512,875).
Regarding claim 1, Clark discloses a system for heating and cooling a room (see figure 1) comprising: 
a channel layer comprising a first and a second outer surface (the two side surface of the tube network 11) and a plurality of adjoined waterproof channels (register tubes 13) disposed therebetween (see figure 1A), each channel (13) configured to pass chilled fluid (water) through when the system is in a cooling mode (when the cold water passes through the tubes; abstract); and 
However, Clark fails to disclose a heating layer comprising a resistor configured to turn electricity into heat when in a heating mode.
Reynolds teaches a cellular radiant heating panel comprises a heating layer (30) comprising a resistor (a resistance element 31 and 32) configured to turn electricity into heat when in a heating mode (see figure 3).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of 
Regarding claim 2, Clark discloses the system further comprises a chilling device (45) for chilling the fluid (see figure 2).
Regarding claim 3, Clark discloses the fluid (water) is chilled to a temperature less than 50 degrees (Clark discloses the heat exchanger is use for heating or cooling a room space; in cooling case, it understood to one having ordinary skill in the art that the water is chilled to a temperature less than 50 degrees in order to provide cooling).
Regarding claim 4, Clark discloses the chilling device (45) is a heat pump configured to transfer energy in the fluid (46) to an exchange medium (47; Col. 3, lines 56-63).
Regarding claim 8, Clark discloses the chilled fluid (46 and 47) is sourced from a domestic water supply (abstract).
Regarding claim 9, Clark discloses the chilled fluid (46) is sourced from an aquifer (40; see figure 2).
Regarding claim 10, Clark discloses the system comprises a thermostat (a control 44) to control the operation of the valves and pumps in response to the detected space temperature from the sensor (42; Col. 3, lines 51-56).
However, Clark fails to disclose the thermostat configured to turn the heating layer on and off to maintain a predetermined temperature range.
Reynolds teaches the radiant heating panel is operated to maintain a predetermined temperature range (Col. 1, lines 34-37).

Regarding claim 11, Clark as modified discloses the resistor (31 and 32, Reynolds) is a resistive film (Col. 6, lines 35-59; see figure 3, Reynolds).
Regarding claim 12, Clark as modified discloses the heating layer (30, Reynolds) comprises a continuously-parallel circuit (Col. 6, lines 35-59; see figure 3, Reynolds).
Regarding claim 13, Clark as modified discloses the heating layer (30, Reynolds) is adjacent to a side of the channel layer (11) facing away from the room (see figure 1, Reynolds), and wherein the heating layer (30, Reynolds) heats the fluid in the channel layer (11) to provide radiant heat for the room (see figure 1 of Clark and figure 3 of Reynolds).
Regarding claim 14, Clark as modified discloses the radiant area of the channel layer (11) is greater than 50% of the area of a wall on which it is installed (figure 1 of Clark shows the tube network 11 covers at least 50% of the wall area therefore, upon the modification, the radiant area of the channel layer 11 is greater than 50% of the wall area).
Regarding claim 15, Clark as modified in detail above discloses a radiant heat exchange system comprising: 

a heater (30, Reynolds) comprising an electrothermal resistor (31 and 32) configured to receive electricity (Col. 6, lines 35-59; see figure 3, Reynolds), the heater (30) having a planar shape (see figure 3 of Reynolds), and; 
wherein the heater (30, Reynolds) is fixed to the front side of the panel (11, Clark; the upon the modification, the heater is fixed to the front side of the panel in order to provide radiant heat to the room).
Regarding claim 16, Clark as modified discloses the electrothermal resistor (31 and 32) is in a continuously-parallel circuit (Col. 6, lines 35-59; see figure 3, Reynolds).
Regarding claim 17, Clark as modified fails to disclose the radiant heat exchanger further comprises a reflective layer on the back side of the system.
Reynolds teaches a reflective layer (23) on the back side of the panel (see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the radiant heat exchanger of Clark to incorporate a refractive layer as taught by Reynolds in order to provide insulation for the heat exchanger.
Regarding claim 18, Clark as modified in detail above discloses a system for changing the temperature within a room (see figures 1-3) comprising: 
a channel layer (11) comprising a sheet of extruded plastic (17) containing an array of adjacent channels (13; see figure 1A); 

a heating layer (30, Reynolds) adjacent a wall of the channel layer (11) facing away from the room (upon the modification, the heating layer facing away from the room in order to provide radiant heat) and comprising a resistor (31 and 32, Reynolds) configured to turn electricity into heat (Col. 6, lines 35-59; see figure 3, Reynolds), thus heating the fluid and thereby heating the room (see figure 1 of Clark); 
a thermometer (a space temperature sensor 42) configured to sense a temperature in the room (Col. 3, lines 51-56, Clark); and 
an actuator (a control 44) configured to turn on the pump (36 or 37) when the thermometer (42) senses a temperature above a predetermined number (desired space temperature).
However, Clark fails to disclose the actuator configured to turn on the heater when the thermometer senses a temperature below a predetermined number.
Reynolds teaches the radiant heating panel is operated to maintain a predetermined temperature range (Col. 1, lines 34-37).
Therefore, upon the modification, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention that the modified system of Clark would use the control (44) to turn on or turn off the heating layer (11, Reynold) to maintain a predetermined temperature range as taught by Reynolds (Col. 1, lines 34-37) in order to control the space temperature at the desired temperature.
Regarding claim 19, Clark as modified discloses the heater (11) is an electrothermal resistor (31 and 32) in a continuously-parallel circuit (see figure 3 of Reynolds).
Regarding claim 20, Clark as modified discloses the system further comprises an insulative layer (23, Reynolds), wherein the insulative layer (23, Reynolds) is on a wall-side of the system (upon the modification, the refractive layer 23 is provided on the wall-side of the system in order to prevent heat transfer between the ambient and the room space).
However, Clark fails to disclose the system comprises a decorative layer which disposed on a front-side of the system.
Reynolds teaches the radiant heating panel comprises a decorative layer (21) which disposed on a front-side of the panel (see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the system of Clark to incorporate a decorative layer as taught by Reynolds in order to provide protection and decoration for the system.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Reynolds as applied to claim 1 above and further in view of Kapaun (2014/0352916).
Regarding claim 5, Clark discloses the fluid (46) comprises water (46; Col. 3, lines 56-63).
However, Clark fails to disclose the fluid comprises glycol.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Clark to substitute the fluid of Clark with a fluid which comprises water and glycol as taught by Kapaun in order to obtain a predictable result for transferring heat (see MPEP 2143 section B).
Regarding claim 6, Clark as modified discloses the fluid comprises certain percent of glycol.
Though Clark fails to disclose the fluid comprises between 25% and 40% glycol, since Clark as modified discloses the fluid comprises certain percent of glycol (Kapaun), it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention that the claimed percentage range of glycol can be achieved through routine experimentation (see MPEP 2144.05 section II-A).
Regarding claim 7, Clark as modified in detail as in claim 6 above discloses the fluid comprises between 30% and 32% glycol (see MPEP 2144.05 section II-A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763